DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group II (claims 11-12) in the reply filed on 10/5/2021 is acknowledged.  

The traversal is on the ground(s) that Examiner has not satisfied a prima facie burden of showing that the claims satisfy the criteria for a proper requirement of restriction.  Remarks pp. 1.  Furthermore, the elements of the aerosol delivery device of independent claim 1 of Group I significantly overlap with the elements of the holder of independent claim 11 of Group II.  Remarks pp. 1.  Moreover, that the inventions can be searched without serious burden to the Examiner.  Remarks. Pp. 1.
  
This is not found persuasive because the Examiner recognizes that the apparatuses are related as a combination and subcombination classified in difference parts of the CPC scheme.  See Election/Restriction requirement OA dated 8/6/2021 pp. 2.  Applicant has not specifically and distinctly pointed out how Examiner has mischaracterized the inventions’ relationships as a combination-subcombination and/or with regards to either and/or both inventions of the Groups I and II.
.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/5/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, the scope of the term “collapsible” is unclear, vague and indefinite because it is unclear how much resistance to external force the mouthpiece must have as a manner of operating or intended use of the apparatus to be considered collapsible as understood by one of ordinary skill in the art before the effective filing date.  It is unclear the configuration of the collapsed mouthpiece and the non-collapsed mouthpiece required in order 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-14, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Memari (US 2015/0245667).

Regarding claim 11, Memari discloses a holder (see Figs. 1, 8, 15-16) for use with a removable and replaceable substrate cartridge (the article worked upon – see MPEP 2114), the holder comprising:
A main body (apparatus/smoking article 100 of [0070]) having a mouth end (see mouth end, Id.); and a rotating end portion (see radial positions of [0486] – radial 30 degree intervals), wherein the main body defines a receiving compartment (see compartments of [0532]) configured to receive at least a portion of the cartridge (see cartridge of Fig. 5, [0091]) proximate 
wherein the main body further defines an aerosol passage (see air intakes of Figs. 52-54, [0371]) extending from the receiving compartment through the mouth end, and wherein the rotating end portion is configured to and from an open position (see Figs. 15-17), in which the rotating end portion is turned outward (see Figs. 15-17) so as to provide access to the receiving compartment (see 1 of Fig. 16), and in a use position (see Fig. 15), in which the rotating end portion is turned inward (see Fig. 15) so as to cover the heat source (the heat source is covered when inserted as in Fig. 17 when the housing construction is in the position of Fig. 15) of an inserted cartridge.  [0371], [0477] disclose the particulars of the heating coil.  [0559] discloses that there may be additional heating elements in the PC e-liquid chamber cartridge which are interpreted as reading on the claimed heat source of the inserted cartridge.
[AltContent: arrow][AltContent: textbox (Removable cartridge 1)]
[AltContent: arrow][AltContent: textbox (Holder 2)]
    PNG
    media_image1.png
    719
    531
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Aerosol passage (see [0366]) – see also Fig. 26)]
    PNG
    media_image2.png
    607
    773
    media_image2.png
    Greyscale



Examiner recommends a simple amendment to clarify the direction of rotation with respect to the axis/length/center of rotation with regards to additional feature(s) of the apparatus to overcome the claim interpretation applied in the above rejection.  Examiner recognizes that the rotation direction of the instant invention is different from that of the cited prior art Memari.

Regarding claim 12, Memari discloses wherein the rotating end portion (see left side of Fig. 1) comprises a single end cover (see main body portion of [0259]).

Regarding claim 13, Memari discloses wherein the rotation end portion comprises first and second opposing end covers (see mouthpiece [0235], see also rotation of Figs. 15-17).  

Regarding claim 14, Memari discloses wherein the first and second opposing end covers defined respective distal ends (see Figs. 15-17), and wherein in the open position the distal ends of the first and second covers are configured to be rotated outward (the direction of rotation of Figs. 15-17 is interpreted as outward/away from one another before the effective filing date) and away from each other, and in the use position the distal ends of the first and second end covers are configured to be rotated inward and proximate each other.

[AltContent: arrow][AltContent: textbox (outward)][AltContent: arrow][AltContent: textbox (inward)]
    PNG
    media_image3.png
    586
    832
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    563
    816
    media_image4.png
    Greyscale



Regarding claim 19, Memari discloses wherein the mouth-end comprises a separate mouthpiece (see mouthpiece of [0060] which can be removed before the device is inserted for gas re-filling, indicating that it is a separate component) configured to be insertable into the main body (see Fig. 68).

Regarding claim 20, Memari discloses wherein the mouth-end comprises a separate mouthpiece (see mouthpiece of [0065], Fig. 68), wherein the main body is configured to be insertable into the mouthpiece (see mouthpiece), and wherein the mouthpiece includes a collapsible (the mouthpiece mates with the cited main body and therefore reads on the term collapsible) portion configured to lock the mouthpiece and the main body together.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Memari (US 2015/0245667) and further in view of St. Charles (US 2002/0100487).
Regarding claim 15, Memari does not disclose further comprising an actuating mechanism configured to rotate the rotating end portion.
Memari discloses a bias spring (87 of [0342]) configured to rotate the rotating end portion via a pivot screw (18 of [0160]).  Memari is intended to be rotated.

To add the actuating mechanism of St. Charles to the vaping apparatus of Memari had the benefit that it prevents the rotation of the apparatus at any time by means of the button.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the actuating mechanism of St. Charles with the vaping apparatus of Memari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for preventing rotation of the apparatus when not in use, which was desirable in Memari.

Regarding claim 16, the combination Memari/St. Charles renders obvious (manner of operating/intended use) wherein the actuating mechanism (see pivot screw 18 of [0160] of Memari) is configured to rotate (it rotates between configurations of Figs. 15-17 of Memari) the rotating end portion from the use position to the open position (see Fig. 16 of Memari).

Regarding claim 17, the combination Memari/St. Charles renders obvious (manner of operating/intended use) wherein the actuating mechanism is configured to rotate the rotating end portion (see Figs. 15-17 of Memari) from the open position to the use position.  Examiner has interpreted that the pivot screw pivots bi-directionally (in clockwise and counter-clockwise directions to travel from the open position to the use position).

Regarding claim 18, the combination Memari/St. Charles discloses wherein the actuating mechanism includes one or more buttons located on the main body of the device (see [0051] of St. Charles – the button is on the base 286 taken as the analogous structure to the main body of Memari).
To add the button for rotating the base of St. Charles to the vaping/smoking apparatus of Memari had the benefit that it allowed for the rotation of the body to allow the tube to be rotated into a position in order to be stored ([0051]), which was desirable in Memari.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the button for rotating the body of St. Charles in the vaping apparatus of Memari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the rotation of the body to allow the tube to be rotated into a position in order to be stored, which was desirable in Memari.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712